Case 2:17-cv-10467-MCA-LDW Document 30 Filed 10/29/18 Page 1 of 4 PageID: 269

Case 2:17-cv-10467-MCA-LDW Document 21-1                 Filed 09/06/18    Page 1 of 4 PagelD: 229



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  CARMIGNAC GESTIO,S.A..                         )   ECF Case
                                                     Document Electronically Filed
                          Plaintiffs,            )
                                                 )
             V.                                  )
                                                     Civil Action No. 2:1 7-CV-10467-MCA-LDW
  PERRIGO COMPANY PLC. JOSEPH C.
  PAPA. AND JL’DY L. BROWN.

                          Defendants.            )



                          STIPULATION AND IPROPOSEDI ORDER

         WHEREAS, the complaint in the above-captioned action (ECF No. 1, or the

  “Complaint”) involves claims, allegations, and parties that significantly overlap with the claims,

  allegations, and parties described in the June 21, 2017 Amended Complaint for Violation of the

  Federal Securities Laws (the “Amended Complaint”) in Roofrr ‘s    Pension Fund   v Papa, ci a/.,

  No. 2:16-cv-2805-MCA-LDW (the “Consolidated Class Action”)

         WHEREAS, the defendants in the Consolidated Class Action moved to dismiss the

  Amended Complaint in the Consolidated Class Action (the “Motions to Dismiss”):

         WHEREAS, on July 27. 2018. the Court in the Consolidated Class Action issued an

  opinion granting in part and denying in part the Motions to Dismiss (2018 WL 3601229) (the

  “July 27, 2018 Decision”);

         WHEREAS, plaintiff does not intend to fttrther amend the Complaint at this time;

         WHEREAS, on August27. 2018. the parties entered into a sttpulation requiring

  defendants Perngo Company plc, Joseph C. Papa. and Judy L. Brown to move, answer, or

  otherwise respond to the Complaint by November 6. 2018, which stipulation the Court so-
Case 2:17-cv-10467-MCA-LDW Document 30 Filed 10/29/18 Page 2 of 4 PageID: 270

Case 2:17-cv-10467-MCA-LDW            Document 21-1        Filed 09/06/18   Page 2 of 4 PagelD: 230



  ordered on August 28, 2018; and

         WHEREAS, the parties seek entry of an order replicating any issues resolved by the July

  27. 2018 Decision:

         NOW. THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties

  hereto, through their undersigned counsel, as follows:

         1.      The issues and arguments raised in the briefing in cotmection with the Motions to

  Dismiss in the Consolidated Class Action shall not be re-briefed in this action but rather, for

  purposes ofjudicial efficiency, shall be treated as if such issues and arguments had been raised in

  motion(s) to dismiss in this action and had been resolved in a similar fashion to the way those

  issues and arguments were resolved in the July 27. 2018 Decision.

         2.      Plaintifrs claims relating to PelTigos financial guidance are dismissed without

  prejudice.

         3.      Plaintiff’s claims relating to Omega Pharma NV shall be treated as having

  sunived the arguments made in the Motions to Dismiss in the Consolidated Class Action.

         4.      Plaintiff agrees to the voluntary dismissal of Count II of the Complaint: Violation

  of Section 18 of the Securities Exchange Act of 1034 Against All Defendants.

          5.     Discovery shall be coordinated   with   discovery in the Consolidated Class Action

  regardless of whether any defendants file motions to dismiss; provided, however, that plaintiff

  shall not utilize any documents or testimony from such discovery in opposing any motion(s) to

  dismiss the Complaint.




                                                    1
Case 2:17-cv-10467-MCA-LDW Document 30 Filed 10/29/18 Page 3 of 4 PageID: 271

Case 2:17-cv-10467-MCA-LDW        Document 21-1   Filed 09106/18   Page 3 of 4 PagelD: 231




  Dated: September 6, 2018



  SEEGER WEISS, LLP                         GREENBAUM ROWE SMITH & DAVIS
                                            LLP

  /S Christopher A. Sec geT                 ,c/A1a,i S. iVaai
  Christopher A. Seeger                     Alan S. Naar
  55 Challenger Road, 6th Floor             99 Wood Avenue South
  Ridgefield Park, NJ 07660                 Iselin, New Jersey 08830
  Telephone: (973) 639-9100                 Telephone: (732) 549-5600
  cseegerseegerweiss.com                    Facsimile: (732) 549-1881
                                            anaargreenbaum1aw.com
  KESSLER TOPAZ
    MELTZER & CHECK LLP                     FRIED, FRANK, HARRIS, SHRIVER &
  Darren J. Check                             JACOBSON LLP
  David Kessler                             James D. Wareham (pro hoc vice)
  Matthew L. Musiokoff                      James E. Anklam (pro hoc 1/ce)
  Michelle Xl. Newcomer                     801 17th StreeL NW
  Margaret E. Mazzeo                        Washington DC 20006
  Joshua A. Materese                        Telephone: (202) 639-7000
  280 King of Prussia Road                   Facsimile: (202) 639-7003
  Radnor, PA 19087                          james.warehamd friedfrank.com
  Telephone: (610) 667-7706                 iames.anIc1am1friedfrank.com

  .4ttornç.v/hr Plainn/f                    Samuel P. Groner (pro hoe wee)
    Ccnnngnac Gestion. 5.4.                 One New York Plaza
                                            New York, New York 10004
                                            Telephone: (212) 859-8000
                                            Facsimile: (212) 859-4000
                                            samuel.gronerfriedfrank.com

                                            Counsel for Defendant Perrigo Company plc




                                            3
Case 2:17-cv-10467-MCA-LDW Document 30 Filed 10/29/18 Page 4 of 4 PageID: 272

Case 2:17-cv-10467-MCA-LDW Document 21-1   Filed 09/06/18 Page 4 of 4 PagelD: 232



                                     GIBSON, DUNN & CRUTCHER LLP

                                     ‘s/ Reed BroclsA,’
                                     Reed Btodsky (pro line vice to he fl/ed)
                                     Aric f-I. Wu (pro ‘inc vice to he filed)
                                     Marshall R. King
                                     200 Park Avenue
                                     New York. New York 10016-0193
                                     Telephone: (212) 351-4000
                                     Facsimile: (212) 351-4035
                                     rbrodskv(ii;gibsondunn.com
                                     awutgibsondunn.com
                                     mkingçgibsondunn.com

                                      Counsel far Defendant Joseph C. Papa

                                      SULLiVAN & CROMWEIZL LLP

                                     /s/ John L. Hardiniaji
                                     John L. Hardiman (pro line lice)
                                     Brian T. Frawley
                                     Michael P. Devlin (pro hac vice)
                                      125 Broad Street
                                     New York, NY 10004
                                     (202) 558-4000
                                     hardimanj sulicro m .com
                                      frawleybàsullcrom.com
                                     dcvi irnncfesu lie ro m .com

                                      Counsel for Defendant Judy L, Brown




  SO ORDERED TH1S    DAY OF SEPTEMBER. 2018



                                                  /
                                                 non. Madeline Cox Ar1eo
                                                United States District Judge




                                      4
                                                                                17321146
